      Case 2:20-cv-02035-DDC-GEB Document 21 Filed 04/27/20 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS
                                  AT KANSAS CITY

KELLI BARGE,                                     )
                                                 )
       Plaintiff,                                )
                                                 )
       v.                                        )   Case No. 2:20-CV-02035-DDC-GEB
                                                 )
O’MALLEY’S INC., et al.                          )
                                                 )
       Defendants.                               )

      DEFENDANT THE ESTATE OF MICHAEL TROUTE’S ANSWER AND
   AFFIRMATIVE DEFENSES TO PLAINTIFF’S FIRST AMENDED COMPLAINT

       COME NOW Defendant Estate of Michael Troute, by and through undersigned counsel

and for its Answer and Affirmative Defenses to Plaintiff’s First Amended Complaint, states as

follows:

       1.      The allegations contain in Paragraph 1 of Plaintiff’s First Amended Complaint

constitute a legal conclusion and, therefore, require no answer. To the extent an answer is deemed

required, Defendant Estate of Michael Troute denies the allegations contained in Paragraph 1.

       2.      Defendant Estate of Michael Troute is without sufficient knowledge or information

to admit or deny the allegations set forth in Paragraph 2 of Plaintiff’s First Amended Complaint

and, therefore, denies the same.

       3.      Defendant Estate of Michael Troute is without sufficient knowledge or information

to admit or deny the allegations set forth in Paragraph 3 of Plaintiff’s First Amended Complaint

and, therefore, denies the same.

       4.      The allegations in Paragraph 4 concern other defendants and Defendant lacks

sufficient information to admit or deny any other allegations in Paragraph 4 and, therefore, denies

the same.



                                                1
      Case 2:20-cv-02035-DDC-GEB Document 21 Filed 04/27/20 Page 2 of 7




       5.      The allegations in Paragraph 5 concern other defendants and Defendant lacks

sufficient information to admit or deny any other allegations in Paragraph 5 and, therefore, denies

the same.

       6.      Defendant Estate of Michael Troute is without sufficient knowledge or information

to admit or deny the allegations set forth in Paragraph 6 of Plaintiff’s First Amended Complaint

and, therefore, denies the same.

       7.      Admit.

       8.      Defendant Estate of Michael Troute is without sufficient knowledge or information

to admit or deny the allegations set forth in Paragraph 8 of Plaintiff’s First Amended Complaint

and, therefore, denies the same.

       9.      Denied.

                                   BACKGROUND ALLEGATIONS

       10.     Defendant Estate of Michael Troute is without sufficient knowledge or information

to admit or deny the allegations set forth in Paragraph 10 of Plaintiff’s First Amended Complaint

and, therefore, denies the same.

       11.     Denied.

       12.     Denied.

       13.     Denied.

       14.     Denied.

       15.     Denied.

       16.     Denied.

       17.     Denied.




                                                2
      Case 2:20-cv-02035-DDC-GEB Document 21 Filed 04/27/20 Page 3 of 7




       18.     Defendant Estate of Michael Troute is without sufficient knowledge or information

to admit or deny the allegations set forth in Paragraph 18 of Plaintiff’s First Amended Complaint

and, therefore, denies the same.

       19.     Denied.

       20.     Defendant Estate of Michael Troute is without sufficient knowledge or information

to admit or deny the allegations set forth in Paragraph 20 of Plaintiff’s First Amended Complaint

and, therefore, denies the same.

       21.     Defendant Estate of Michael Troute is without sufficient knowledge or information

to admit or deny the allegations set forth in Paragraph 21 of Plaintiff’s First Amended Complaint

and, therefore, denies the same.

       22.     Defendant Estate of Michael Troute is without sufficient knowledge or information

to admit or deny the allegations set forth in Paragraph 22 of Plaintiff’s First Amended Complaint

and, therefore, denies the same.

       23.     Defendant Estate of Michael Troute is without sufficient knowledge or information

to admit or deny the allegations set forth in Paragraph 23 of Plaintiff’s First Amended Complaint

and, therefore, denies the same.

       24.     Defendant Estate of Michael Troute is without sufficient knowledge or information

to admit or deny the allegations set forth in Paragraph 24 of Plaintiff’s First Amended Complaint

and, therefore, denies the same.

       25.     Defendant Estate of Michael Troute is without sufficient knowledge or information

to admit or deny the allegations set forth in Paragraph 25 of Plaintiff’s First Amended Complaint

and, therefore, denies the same.




                                               3
      Case 2:20-cv-02035-DDC-GEB Document 21 Filed 04/27/20 Page 4 of 7




       26.     Defendant Estate of Michael Troute is without sufficient knowledge or information

to admit or deny the allegations set forth in Paragraph 26 of Plaintiff’s First Amended Complaint

and, therefore, denies the same.

       27.     Defendant Estate of Michael Troute is without sufficient knowledge or information

to admit or deny the allegations set forth in Paragraph 27 of Plaintiff’s First Amended Complaint

and, therefore, denies the same.

       28.     Defendant Estate of Michael Troute admits that the bathroom was cleaned prior to

the arrival of police and before its employees knew about the incident involving Plaintiff, in

accordance with its usual protocol and procedure for closing the bar each night.

       29.     Defendant Estate of Michael Troute is without sufficient knowledge or information

to admit or deny the allegations set forth in Paragraph 29 of Plaintiff’s First Amended Complaint

and, therefore, denies the same.

       30.     Denied.

       31.     Denied, including all subparts.

       32.     Denied.

       33.     Denied.

       34.     Denied.

                    COUNT I: NEGLIGENCE—PREMISES LIABILITY

       35.     Defendant Estate of Michael Troute incorporates its responses to the allegations

contained in Paragraphs 1-34 as if fully set forth herein.

       36.     The allegations contained in Paragraph 36 of Plaintiff’s First Amended Complaint

constitute a legal conclusion and therefore requires no answer. To the extent an answer is deemed

required, Defendant Estate of Michael Troute denies the allegations contained in Paragraph 36.




                                                 4
      Case 2:20-cv-02035-DDC-GEB Document 21 Filed 04/27/20 Page 5 of 7




       37.     Denied.

       38.     Denied.

       39.     The allegations contained in Paragraph 39 of Plaintiff’s First Amended Complaint

constitute a legal conclusion and therefore requires no answer. To the extent an answer is deemed

required, Defendant Estate of Michael Troute denies the allegations contained in Paragraph 39.

       40.     Denied.

       41.     The allegations contained in Paragraph 41 of Plaintiff’s First Amended Complaint

constitute a legal conclusion and therefore requires no answer. To the extent an answer is deemed

required, Defendant Estate of Michael Troute denies the allegations contained in Paragraph 41.

       42.     Denied.

       43.     Denied.

       44.     Denied.

       45.     Denied.

       46.     Denied.

       47.     The allegations contained in Paragraph 47 of Plaintiff’s First Amended Complaint

constitute a legal conclusion and therefore requires no answer. To the extent an answer is deemed

required, Defendant Estate of Michael Troute denies the allegations contained in Paragraph 47.

       48.     Denied.

                                AFFIRMATIVE DEFENSES

       1.      Defendant Estate of Michael Troute denies each and every allegation not

specifically admitted herein.




                                               5
      Case 2:20-cv-02035-DDC-GEB Document 21 Filed 04/27/20 Page 6 of 7




          2.     Defendant Estate of Michael Troute further answers by stating Plaintiff’s

Complaints fails to allege a claim for which relief may be granted as further articulated in its

Motion to Dismiss.

          3.     Defendant Estate of Michael Troute further answers by stating that the allegations

and averments contained in the First Amended Complaint fail to state a claim against it upon which

relief can be granted.

          4.     Defendant Estate of Michael Troute further answers by alleging that Plaintiff’s

damages, if any, are limited, barred or reduced by the comparative fault of others pursuant to

K.S.A. 60-258a, including but not limited to Plaintiff’s negligence and the negligence of non-

parties whose fault should be compared.

          5.     Defendant Estate of Michael Troute further answers by alleging that Plaintiff has

failed to mitigate her damages.

          6.     Defendant Estate of Michael Troute further answers by alleging that Plaintiff’s

damages, if any, are limited or barred by the statute including not limited to K.S.A. 60-19a02.

          7.     Defendant Estate of Michael Troute further answers by alleging that Plaintiff’s

damages, if any, were directly or proximately caused by superseding or intervening causes.

          8.     Defendant Estate of Michael Troute further answers by stating that the incident

forming the basis of Plaintiff’s claims was not foreseeable, thereby barring Plaintiff’s recovery

herein.

          9.     Defendant Estate of Michael Troute reserves the right to assert additional defenses

revealed during the course of discovery.

                                DESIGNATION OF PLACE OF TRIAL

          Defendant Estate of Michael Troute designates Topeka, Kansas as the place of trial.




                                                  6
      Case 2:20-cv-02035-DDC-GEB Document 21 Filed 04/27/20 Page 7 of 7




       WHEREFORE, having fully answered Plaintiff’s First Amended Complaint, Defendant

Estate of Michael Troute prays that Plaintiff takes nothing by this action, for its costs in responses

and for such other and further relief as the Court deems just and proper.



                                               KNIGHT NICASTRO MACKAY LLC

                                               /s/ Derek H. MacKay
                                               Derek H. MacKay                  KS#23213
                                                            th
                                               304 West 10 Street
                                               Kansas City, MO 64105
                                               Telephone: (816) 708-0105
                                               Facsimile: (816) 396-6233
                                               Email: mackay@knightnicastro.com
                                               ATTORNEY FOR DEFENDANT ESTATE OF
                                               MICHAEL TROUTE



                                       CERTIFICATE OF SERVICE

        I hereby certify that on this 27th day of April, 2020, I electronically filed the above and
foregoing using the CM/ECF system, which will send notice of electronic filing to all counsel of
record.


                                               /s/ Derek H. MacKay




                                                  7
